Citation Nr: 0501484	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-11 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for muscle and joint 
pain, including as due to an undiagnosed illness.

3.  Entitlement to an increased rating for residuals of 
cervical spine fracture, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971 and from July 1976 to August 1994.  He served 
in Southwest Asia from January to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The determination increased the veteran's 
rating for his service-connected residuals of cervical spine 
fracture from 10 to 30 percent disabling.  

The issues of service connection for muscle and joint pain, 
including as due to an undiagnosed illness, and for an 
increased rating for residuals of cervical spine fracture, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Headaches had their onset in wartime service.


CONCLUSION OF LAW

Headaches were incurred in wartime service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the veteran's claim of service 
connection for headaches with respect to the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(West 2003).  Given the favorable outcome below, no 
conceivable prejudice to the veteran could result from any 
possible lack of assistance or duty to notify under the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Service connection may be established for disease diagnosed 
after discharge when all of the evidence including that 
pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

38 C.F.R. § 3.317, Compensation for certain disabilities due 
to undiagnosed illnesses.

 (a)(1) Except as provided in paragraph (c) of this section, 
VA will pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2)(i) For purposes of this section, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following):

(A) An undiagnosed illness;

(B) The following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:

(1) Chronic fatigue syndrome;

(2) Fibromyalgia;

(3) Irritable bowel syndrome; or

(4) Any other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or

(C) Any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

(ii) For purposes of this section, the term medically 
unexplained chronic multisymptom illness means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.

(3) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(4) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(5) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(6) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to:

(1) Fatigue

(2) Signs or symptoms involving skin

(3) Headache

(4) Muscle pain

(5) Joint pain

(6) Neurologic signs and symptoms

(7) Neuropsychological signs or symptoms

(8) Signs or symptoms involving the respiratory system (upper 
or lower)

(9) Sleep disturbances

(10) Gastrointestinal signs or symptoms

(11) Cardiovascular signs or symptoms

(12) Abnormal weight loss

(13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

As a threshold matter, the Board notes that the veteran's DD 
Form 214 indicates that he served in the Southwest Asia 
Theater of operations from January 1991 to May 1991, which is 
during the applicable time period.

The veteran has not alleged that disease or injury was 
incurred or aggravated in combat.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply.  

Analysis

Service medical records show treatment for headaches and 
vomiting in July 1970, assessed as flu syndrome.  Two days 
later, the veteran reported a sudden onset of headaches and 
abdominal pain that evening.  He reported that the headaches 
were frontal and there was some diplopia.  

On emergency service evaluation in January 1991, the veteran 
complained of a headache with pain behind the eyes and 
forehead only.  He had tried aspirin without relief, and the 
headache had gone on all day.  He indicated that he had 
experienced photophobia, blurred vision, and throbbing pain, 
but no nausea or vomiting.  Clinically he was in obvious 
distress due to a headache.  His eyes had marked photophobia 
bilaterally.  His eyes were injected and he was unable to 
cooperate with a funduscopic examination.  The assessment was 
migraine headache, sinus congestion.   

The veteran reported having or having had headaches on 
service retirement examination in March 1994.  Clinically his 
head and neurologic evaluations were normal.  

He filed a claim for speech, asthma, and neck problems in 
September 1994.  

In January 2002, he reported that he had not felt right since 
returning to the states after serving in the Gulf.  He stated 
that he had had headaches on a regular basis, lasting up to 3 
days at a time.  

On VA general medical examination in April 2002, the veteran 
reported that he had intermittent bitemporal headaches that 
were throbbing in nature.  He also reported being somewhat 
light sensitive.  He reported no nausea or vomiting, and that 
the headache might last for 2 or 3 days.  He usually just 
took some over-the-counter medication.  The assessment was 
probable tension headaches, for which the veteran uses over-
the-counter medication.  The examiner reported that the 
veteran was a poor historian.

The evidence reveals that the veteran reported a frontal 
headache with diplopia in service in July 1970, had a 
migraine headache assessed on service evaluation in January 
1991, and reported having or having had headaches on service 
retirement examination in March 1994.  Additionally, he has 
reported, recently in January 2002, not feeling right since 
he left the Gulf and headaches on a regular basis, lasting up 
to 3 days at a time.  In July 2002, the veteran reported 
having headaches for a very long time.  

The determinative question is whether the veteran's current 
headaches were incurred in service.  In other words, whether 
his current headaches are related to the headache complaints 
in service.  The Board notes that there is evidence 
supporting the veteran's assertion that his headaches were 
incurred in service, as well as evidence against his 
assertion.  The Board will now examine the positive and 
negative evidence of record,  In this regard, the Board notes 
that the veteran's clinical evaluation was normal on service 
retirement examination in March 1994, and he did not file a 
claim for service connection for headaches in September 1994, 
but he did file a claim for other benefits at that time.  
Both of these circumstances constitute negative evidence.  He 
acknowledged, however, having or having had headaches on 
service retirement examination in March 1994.  This evidence 
is probative of chronicity if it is an indication that he had 
continued to have instances of headaches since the one he had 
had in January 1991.  

The headaches described by the veteran in April 2002 are 
similar to the ones he reported having in service in that he 
reported headaches which were throbbing in nature, and having 
somewhat of a light sensitivity.  His July 2002 statement is 
that he has had headaches for a long time.  Although he has 
been reported to be a poor historian, the Board interprets 
his reporting of headaches with similar symptoms in and after 
service as credible evidence of chronicity since service.  In 
light of the above, service connection will be granted for 
headaches.

Inn light of the foregoing, the Board finds that the 
preponderance of the evidence supports the claim and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for headaches is granted.  


REMAND

Cervical spine and muscle and joint pain

The veteran has not been sent a VCAA letter with regard to 
the issue of an increased rating for residuals of cervical 
spine fracture.  Accordingly, VA should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed.  

Additionally, the Board observes that the veteran has 
complained of pain in numerous locations, namely:  On his 
left side from his neck to his thigh; in his neck with 
radiation to his shoulders and left arm; in his right arm and 
right leg to the knee; and in his left hand.  

A VA spine examiner in April 2002 noted the veteran's 
complaints of neck pain with radiation into the shoulders, 
and pain in the right arm and right leg to the knee.  The 
examiner diagnosed old C-5 endplate fracture with 
degenerative joint disease of the spine.  That examiner 
commented that the veteran continued to have neck pain and 
limited range of motion and significant functional overlay in 
his pain complaints, and that he voiced no other joint 
complaints.  

Another VA spine examiner, in April 2004, considered 
complaints of recurrent stiffness and pain occasionally 
radiating from the neck into the left arm, along with other 
data, and diagnosed cervical spondylosis involving C3 through 
C7 with mild spinal stenosis at C5-6 and C6-7, and stated 
that there was no evidence of significant spinal stenosis or 
of herniated nucleus pulposus.  

The RO denied the claim in July 2002, stating that the April 
2002 VA examiner attributed the veteran's complaints to his 
cervical spine disability and that evidence established that 
this disability resulted from his residuals of spinal 
fracture.  The RO continued the denial in May 2004, in part 
because there was no evidence of a chronic undiagnosed 
illness due to muscle and joint pain and in part because the 
evidence showed that the veteran's muscle and joint pain 
resulted from his residuals of cervical spine fracture.

Following the April 2002 VA examination finding that the 
veteran did not voice any joint pain, the veteran submitted 
several correspondences in which he alleges muscle and joint 
pain.  The Board finds that an examination is necessary, to 
clarify what muscle and joint pain the veteran has, and to 
determine whether this is due to an undiagnosed illness or 
whether his complaints are attributable to the veteran's 
service-connected cervical spine disability, or both.

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, he must submit that evidence 
to VA.  Accordingly, this matter is REMANDED for the 
following actions:

1.  The veteran should be sent an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA as to 
the issue of an increased rating for 
residuals of cervical spine fracture.  
The letter should do the following:

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA medical 
examination in order to ascertain the 
nature and etiology of his claimed muscle 
and joint pain, including on his left 
side from his neck to his thigh; in his 
neck with radiation to his shoulders and 
left arm; in his right arm and right leg 
to the knee; and in his left hand.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation.  Any indicated diagnostic 
studies must also be accomplished if 
deemed warranted by the examiner.  All 
diagnoses to the extent that any are 
shown are then to be set forth.
Specific responses are requested to the 
following:

(a)  The examiner should note and detail 
all reported symptoms and should provide 
details about the onset, frequency, 
duration, and severity of all complaints 

(b)  The examiner should determine and 
indicate if there are any objective 
medical indications that the veteran is 
suffering from his alleged symptoms. 

(c)  The examiner should specifically 
determine and indicate if the veteran's 
symptomatology is due to a known 
diagnostic entity (i.e. his cervical 
spine disability).  If not, the examiner 
should specifically state whether he/she 
is unable to ascribe a diagnosis.  

(d)  The examiner is also asked to offer 
a professional opinion, with full 
supporting rationale, as to the 
following:  

Is it at least as likely as not that 
muscle and joint pain -- including on his 
left side from his neck to his thigh; in 
his neck with radiation to his shoulders 
and left arm; in his right arm and right 
leg to the knee; and in his left hand -- 
are the result an undiagnosed illness?  
The examiner should also indicate what 
muscle and joint pain is due to the 
veteran's service-connected cervical 
spine fracture residuals.

(e)  Specialist examinations should be 
conducted if indicated.  All opinions 
expressed should be supported by 
reference to pertinent evidence.

3.  After the foregoing, the RO should 
review the veteran's claim of service 
connection for muscle and joint pain and 
the claim for an increased rating for the 
service-connected cervical spine 
disorder.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


